DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 02/28/2022 amending claims 1, 2 and 4 – 10; and adding new claims 11 – 13. Claims 1 – 13 are examined.  
Claim Objections
Claims 1, 7 and 12 are objected to because of the following informalities:  
claim 1 recites “one of the inner network of pipes”, “one of the outer network of pipes”, “the inner network of pipes”, and “the outer network of pipes” later in the claim.  Applicant has used the language “the at least one inner network of pipes” and “the at least one outer network of pipes” early in claim 1 and also in claim 12.  The same terminology should also be used regarding the instant later recitations in claim 1
claim 7 recites “the network of pipes of the inner wall” and “the network of pipes of the outer wall”; this should be changed to match the terminology of claim 1;
claim 12 recites “the inner network of pipes” twice; it appears that the second recitation should be changed to - - the outer network of pipes - -.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the means for circulating the liquid must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 1, the limitation “means for circulating the liquid” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “circulating the liquid” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: pumping device or pump (see p. 14, ll. 18-19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8387362 B2 (Storage) in view of Pub. No. US 20090165995 A1 (Bajusz) and US Patent 5228643 (Manda).
Regarding claim 1, Storage discloses (see fig. 4 below; and figs. 8 and 9) a propulsion assembly 10 for aircraft (see col. 3, l. 20), comprising a turbomachine 10 surrounded by a nacelle (42, see also col. 10, l. 17) comprising an annular air intake lip (at 28 in fig. 1) extending around the turbomachine by two annular walls, inner (inwards of “300” in fig. 8; also labeled “201” in in fig. 8) and outer (outwards of “300” in fig. 8; also labeled “205” in fig. 9), respectively, configured to be swept across by air flows at least when the aircraft is in flight (airflow flows through bypass duct 40 in fig. 1 and outward of lip 28 in fig. 1 when aircraft is in flight), wherein:
said inner wall 201 comprising or supporting at least one inner network of pipes (see pipes at 232 in fig. 4 such that pipes at 232 extend circumferentially along the circumferential length of manifold 202 between for example a first end 210 and second end 212 shown in fig. 3; see also col. 4, ll. 18-20; wherein pipes 232 are a part of heat exchanger 130 and supported by inner wall 201 as shown in fig. 4 wherein inner wall at 201 is partially formed by inner portion of manifold 232 as shown by annotation in fig. 4 below), or said outer wall at 205 comprising or supporting at least one outer network of pipes (see pipes at 232 of heat exchanger 130 shown in fig. 4 however the heat exchanger 130 is supported by the outer wall 205 as shown in fig. 9 and discussed in col. 2, ll. 10-12 and 25-30 wherein outer wall at 205 is partially formed by an outer portion of manifold 232 when heat exchanger 130 is on outer wall 205; this is shown conceptually in the combination of portions of figs. 4, 8 and 9 in the “Response to Arguments” section below), the at least one inner network of pipes and the at least one outer network of pipes 232 being configured to transport a liquid (as shown in fig. 2 heated oil from engine is pumped via pump 112 to heat exchanger 130 in nacelle 42; see also col. 2, ll. 60-65) in contact with said inner wall or said outer wall to form air-liquid heat exchangers 130 respectively inner (see figs. 3, 4 and 8) or outer (see figs. 3, 4 and 9), the pipes at 232 in fig. 4 below of each inner or outer heat exchanger 130 being connected in parallel with each other (see fig. 4 showing parallel pipes 232 connected together by radial sidewalls between openings at 232 in fig. 4; the parallel feature is also cited in col. 4, ll. 25-30);
	one of the inner network of pipes at 232 (in fig. 4 below) having at least one liquid outlet (see outlet 242 to heat exchanger 130 in fig. 3); at least one liquid intake (see inlet 242 of heat exchanger 130 in fig. 3) of one of the outer network of pipes at 232;
	the propulsion assembly comprises means (one or more of pumps 110 or 112 shown in fig. 2; in accordance with 35 USC 112(f); see “Claim interpretation” section above) for circulating the liquid, connected to at least one liquid intake (240 in fig. 3 and just downstream of valve 132 in fig. 2) of the inner network of pipes 232 ((of the heat exchanger 130 of the embodiment of fig. 8) for its liquid supply (of heated oil from engine 10 in fig. 2 shown by dashed lines); at least one liquid outlet (242 in fig. 3 and just upstream of valve 134 in fig. 2) of the outer network of pipes 232 (of the heat exchanger 130 of the embodiment of fig. 9) for the recovery of the liquid.  Storage does not disclose the inner network of pipes having at least one liquid outlet connected in series with at least one liquid intake of one of the outer network of pipes; and the pump connected to both the liquid intake of the inner network of pipes and the liquid outlet of the outer network of pipes (Storage appears to contemplate heat exchangers on both the inner 201 and outer walls 201 in col. 6, ll. 40-50 and in col. 3, ll. 33-36, in order to optimize cooling capacity but does not specifically disclose both in the same embodiment).

    PNG
    media_image1.png
    593
    920
    media_image1.png
    Greyscale
[AltContent: textbox (inner wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (network of pipes at 232)][AltContent: arrow][AltContent: arrow]
Bajusz teaches (see fig. 2; and fig. 3 below) a gas turbine 10 and further teaches an inner network of pipes (see pipes 431 at inner wall 163) connected in series (see fig. 3 below) with an outer network of pipes (see pipes 431 at outer wall 162);

    PNG
    media_image3.png
    336
    634
    media_image3.png
    Greyscale
[AltContent: textbox (pipes of inner wall 162 connected in series with pipes of outer wall 162 )][AltContent: arrow][AltContent: textbox (first inner collector )][AltContent: arrow][AltContent: textbox (second outer collector )][AltContent: arrow]
and Manda teaches a gas turbine engine with heat exchanger 10 of leading edge of wing at 12 and further teaches a network of pipes 28 as shown in fig. 2 in each of inner and outer walls (parallel pipes 28 extend from inlet manifold 20 to outlet manifold 22, see fig. 1 below) wherein and a pipe 28 of an inner wall (at 28) having at least one liquid outlet connected in series with at least one liquid intake of a pipe of the outer wall (at 12) (see fig. 1 below).

    PNG
    media_image5.png
    427
    849
    media_image5.png
    Greyscale
[AltContent: textbox (a pipe of an inner wall having liquid outlet connected in series with liquid intake of a pipe of the outer wall)][AltContent: arrow]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Storage with the inner network of pipes having at least one liquid outlet connected in series with at least one liquid intake of one of the outer network of pipes; and the pump connected to both the liquid intake of the inner network of pipes and the liquid outlet of the outer network of pipes as taught by Bajusz and Manda in order to facilitate increasing cooling capacity to accommodate modern engines in an and to prevent icing on both inner and outer surfaces of nacelle (Bajusz pars. 6 and 15) and to provide higher temperature oil coolant to inner surface of nacelle (such that the higher temperature coolant had not been just previously used to cool the outer surface) to alleviate ice injection into engine intake (Manda col. 1, ll. 65-70).
As to claim 4, Storage in view of Bajusz and Manda teach the current invention as claimed and discussed above.  Storage further discloses said inner and outer networks of pipes have a generally curved or annular shape (see fig. 4 above wherein pipes at 232 are curved extending circumferentially).  Bajusz and Manda as applied to Storage result in said outer network of the pipes (pipes at 232 of heat exchanger 130 in fig. 9) extends around the inner network of pipes (pipes 232 of heat exchanger 130 in fig. 8) because both network of pipes are in the same nacelle 42 and therefore in the vicinity or near each other.
As to claim 5, Storage in view of Bajusz and Manda teach the current invention as claimed and discussed above.  Storage further discloses wherein the inner and outer networks of pipes are segmented and each comprises at least two sectors (see col. 3, ll. 60-64).  Therefore Storage discloses the inner network of pipes shown in fig. 3 may be segmented to cover the same circumferential length and similarly for the outer network of pipes.
As to claim 6, Storage in view of Bajusz and Manda teach the current invention as claimed and discussed above.  Bajusz and Manda as applied to Storage discussed in the claim 1 analysis above result in said at least one liquid outlet of the inner network of pipes (see outlet 242 of heat exchanger 130 in fig. 3 regarding the heat exchanger 130 in fig. 8) is connected to said at least one liquid intake of the outer network of pipes (see intake 240 of heat exchanger 130 in fig. 3 regarding the heat exchanger 130 in fig. 9)  by at least one collector (the liquid outlet of inner pipes being connected to the liquid intake of outer pipes is already discussed in the claim 1 analysis above; Storage further teaches in fig. 3 a collector being the portion of manifold 202 at 210 and 212 wherein oil that enters or exits each of the parallel pipes 232 collects).
As to claim 7, Storage in view of Bajusz and Manda teach the current invention as claimed and discussed above.  Storage further discloses at least one liquid outlet of the network of pipes of the inner wall (at 242 in fig. 3 wherein fig. 3 represents the network of pipes of inner wall) is connected to a first inner collector and said at least one liquid intake of the network of pipes of the outer wall (at 240 in fig. 3 wherein fig. 3 represents the network of pipes of outer wall wherein the fins at 130 in fig. 9 are directed radially outward in accordance with Storage col. 2 ll. 10-12 and 25-30) is connected to a second outer collector (heat exchanger 130 of each network of pipes (i.e., inner wall and outer wall) includes a collector at each of the inlet and the outlet of network of pipes of each heat exchanger 130, the collector being the portion of manifold 202 at 210 and 212 (see fig. 3) wherein oil that enters or exits each of the parallel pipes 232 collects; the collector is the equivalent of structure 310 or 322 in fig. 5).  Bajusz and Manda as applied to Storage discussed in the claim 1 analysis above result in said first and second collectors being connected together (the inner and outer network of pipes are connected together as discussed in the claim 1 analysis above; see inner and outer collector annotations in Bajusz fig. 3 above).
As to claim 8, Storage in view of Bajusz and Manda teach the current invention as claimed and discussed above.  Storage further discloses said liquid intake of the inner network of pipes is connected to a feed ramp (feed ramp 210 in fig. 3 wherein fig. 3 represents the network of pipes of the inner wall and wherein feed ramp 210 is inlet to collective pipes 232 from inlet 240 because feed ramp is inlet end of manifold 202 shown in fig. 4 that houses pipes at 232); lubrication is channeled into parallel pipes at 232 from a single supply 240; see col. 6, ll. 17-23) and said liquid outlet of the outer network of pipes is connected to a collection ramp (collection ramp 212 in fig. 3 wherein fig. 3 represents the network of pipes of the outer wall; lubrication is channeled collected from parallel pipes at 232 into a single outlet 242; see col. 6, ll. 17-23; collection ramp 212 is outlet end of pipes at 232 and manifold 202).
As to claim 9, Storage in view of Bajusz and Manda teach the current invention as claimed and discussed above.  Storage does not disclose at least one sheet metal is mounted and fixed to each of said inner and outer walls and is shaped to define said inner network of pipes and said outer network of pipes, respectively.
Bajusz further teaches (see pars. 57 and 58) sheet metals are mounted and fixed to each of said inner and outer walls and is shaped to define an inner network of pipes and an outer network of pipes (corrugated plate 439 (see fig. 8) can form channels 431 of heat exchanger 40; the corrugated plate 439 being sandwiched between plates 437 and 439 and affixed to wall 162 and/or 163 of nacelle (see pars. 57 and 58) and  wherein plate can be sheet metal (see par. 58, bottom)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Storage in view of Bajusz and Manda with sheet metals are mounted and fixed to each of said inner and outer walls and is shaped to define said inner network of pipes and said outer network of pipes, respectively as taught by Bajusz in order to facilitate light and strong structure with improved heat exchange properties (see Bajusz par. 57, bottom).
As to claim 10, Storage in view of Bajusz and Manda teach the current invention as claimed and discussed above.  Storage further discloses collectors and/or ramps are mounted and fixed to said inner and outer walls (collectors at 210 in fig. 3 of each of the inner and outer network pipes are mounted or fixed to the inner 201 and outer 205 wall, respectively, (see manifold 202 mounted to inner wall 201 regarding heat exchanger 130 in fig. 4; one of ordinary skill when understand that the collector of outer network of pipes is mounted to the outer wall 205 regarding heat exchanger 130 of fig. 9; see Storage col. 2, ll. 10-12 and 25-20).
As to claim 11, Storage in view of Bajusz and Manda teach the current invention as claimed and discussed above.  Storage further discloses (see expanded portion of fig. 4 below and combination of portions of figs. 4, 8 and 9 below) the at least one inner network of pipes (at 232 in fig. 4 below) of the nacelle 42 and the at least one outer network of pipes (at 232 in fig. 4 below; also see col. 2, ll. 10-12 and 25-20) of the nacelle 42 are each arranged between the inner wall and the outer wall of the nacelle (it is noted the combination of Storage with Bajusz and Manda results in teaching the between feature because both the inner and outer network of pipes are in the same nacelle 42 (see annotated figures below)).

    PNG
    media_image7.png
    297
    537
    media_image7.png
    Greyscale
[AltContent: textbox (network of pipes)][AltContent: arrow][AltContent: connector][AltContent: textbox (inner wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (portion of manifold 232 of heat exchanger 130 forming a portion of  inner wall)][AltContent: arrow][AltContent: textbox (radially outward surface of inner wall)][AltContent: arrow][AltContent: arrow]

    PNG
    media_image9.png
    141
    114
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    140
    437
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    415
    608
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    162
    117
    media_image12.png
    Greyscale
[AltContent: textbox (fins)][AltContent: arrow][AltContent: arrow][AltContent: textbox (outer wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (inner wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (outer network of pipes (see col. 2, ll. 10-12 and 25-30))][AltContent: arrow][AltContent: arrow][AltContent: textbox (inner network of pipes)][AltContent: arrow][AltContent: arrow]

As to claim 12, Storage in view of Bajusz and Manda teach the current invention as claimed and discussed above.  Storage further discloses the at least one inner network of pipes is comprised or supported by a radially outwardly surface of the inner wall (see annotated portion of fig. 4 above and col. 2, ll. 10-12 and 25-20) and the at least one inner network of pipes is comprised or supported by a radially inwardly surface of the outer wall of the nacelle (this is shown conceptually in annotated combined portions of figures 4, 8 and 9 above).
As to claim 13, Storage in view of Bajusz and Manda teach the current invention as claimed and discussed above.  Storage further discloses the nacelle surrounds a fan 12 of the turbomachine (see fig. 1).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storage in view of Bajusz and Manda, as applied to claim 1 above, and further in view of Pub. No. US 20130177410 A1 (Eleftheriou).
As to claim 2, Storage in view of Bajusz and Manda teach the current invention as claimed and discussed above.  Storage does not disclose the turbomachine is connected to the nacelle by at least one tubular arm for passage of ancillaries, said at least one liquid intake of the inner network of pipes and said at least one liquid outlet of the outer network of pipes being located at the level of the arm.
Eleftheriou teaches a turbomachine (par. 11, top) is connected to a nacelle 10 by at least one tubular arm 42 for passage of ancillaries (par. 21, bottom: “air/oil service lines” for air/oil systems in nacelle, see pars. 2, bottom and par. 21), said ancillaries being located at the level of the arm (oil lines are within arm and therefore at the arm level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Storage in view of Bajusz and Manda with the turbomachine is connected to the nacelle by at least one tubular arm for passage of ancillaries, said at least one liquid intake of the inner network of pipes and said at least one liquid outlet of the outer network of pipes being located at the level of the arm as taught by Eleftheriou in order to facilitate using space inside arm for routing or oil lines and permitting inspection of oil lines (Eleftheriou pars. 2 and 21).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storage in view of Bajusz, Manda and Eleftheriou, as applied to claim 2 above, and further in view of US Patent 3797561 (Clark).
As to claim 3, Storage in view of Bajusz, Manda and Eleftheriou teach the current invention as claimed and discussed above. Storage does not disclose said arm is located at 12 o'clock by analogy with the dial of a clock.
Clark teaches a turbomachine (see fig. 1) including a passage of ancillaries tubular arm 20 said arm is located at 12 o'clock by analogy with the dial of a clock (see fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Storage in view of Bajusz, Manda and Eleftheriou with said arm is located at 12 o'clock by analogy with the dial of a clock as taught by Eleftheriou in order to facilitate providing access to oil tank at lower portion or engine where oil settled due to gravity (see Clark col. 2, ll. 35-40).
Response to Arguments
Regarding the Remarks filed on 02/28/2022, Applicant argues ‘Storage does not recite "said inner wall comprising or supporting at least one inner network of pipes, said outer wall comprising or supporting at least one outer network of pipes, the at least one inner network of pipes and the at least one outer network of pipes being configured to transport a liquid in contact with said inner wall or said outer wall to form air-liquid heat exchangers respectively inner and outer," as recited in Claim 1’.  (See Remarks p. 9, top).
In response Storage discloses inner wall (see annotated expanded portion of fig. 4 below) comprising or supporting at least one inner network of pipes (see fig. 4 below that is similar configuration to applicant fig. 2, bottom), said outer wall comprising or supporting at least one outer network of pipes (the portion of heat exchanger 130 forms part of the inner wall as shown below; heat exchanger 130 is also configured with outer wall (see fig. 9 and col. 2, ll. 10-12 and 25-30 communicating that the heat exchanger 130 in fig. 4 is also the same heat exchanger 130 in fig. 9 except that the fins at 238 in fig. 4 are disposed radially outward; see fins at 130 in fig. 9; this is consistent with applicant fins discussed in specification p. 1, l. 25 to p.2, l. 5); therefore the outer wall also comprises and supports an outer network of pipes (this is shown conceptually in annotated combined portions of figures 4, 8 and 9 below), the at least one inner network of pipes and the at least one outer network of pipes being configured to transport a liquid in contact with said inner wall or said outer wall (oil traverses openings or pipes at 232 to exchange heat regarding airflow contacting fins 238 shown in fig. 4 below) to form air-liquid heat exchangers 130 respectively inner (see fig. 8) and outer (see fig. 9) as recited in Claim 1. 

    PNG
    media_image7.png
    297
    537
    media_image7.png
    Greyscale
[AltContent: textbox (network of pipes)][AltContent: arrow][AltContent: connector][AltContent: textbox (inner wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (portion of manifold 232 of heat exchanger 130 forming a portion of  inner wall)][AltContent: arrow][AltContent: textbox (radially outward surface of inner wall)][AltContent: arrow][AltContent: arrow]

    PNG
    media_image9.png
    141
    114
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    140
    437
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    415
    608
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    162
    117
    media_image12.png
    Greyscale
[AltContent: textbox (fins)][AltContent: arrow][AltContent: arrow][AltContent: textbox (outer wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (inner wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (outer network of pipes (see col. 2, ll. 10-12 and 25-30))][AltContent: arrow][AltContent: arrow][AltContent: textbox (inner network of pipes)][AltContent: arrow][AltContent: arrow]

Applicant argues ‘Storage also does not recite "one of the inner network of pipes having at least one liquid outlet connected in series with at least one liquid intake of one of the outer network of pipes," as recited in Claim 1’. (See Remarks p. 9, middle).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For example each of the heat exchangers 130 of the inner and outer wall have a liquid inlet 240 and a liquid outlet 242 (see fig. 3).  The connected in series recitation in conjunction with the inlets and outlets is taught by Bajusz and Manda in the 35 USC 103 section above of the claim 1 analysis.
Applicant argues ‘ “Storage does not disclose at least a network of pipes is comprised or supported by a radially outwardly surface of the inner wall of the nacelle and at least a network of pipes is comprised or supported by the fan, wherein both network(s) of the inner wall and network(s) of the outer wall are arranged between the inner wall and the outer wall of the nacelle’. (See Remarks p. 10, middle).
It is noted the combination of Storage with Bajusz and Manda teaches the instant limitations regarding network of pipes and radially outward surface of inner wall and the between feature (see annotated figures above and the claim 11 analysis in the 35 USC 103 section above).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., at least a network of pipes is comprised or supported by the fan) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant states Bajusz does not teach features regarding inner and outer network of pipes and air-liquid heat exchangers.  It is noted that these features are disclosed by Storage in the 35 USC 103 claim 1 analysis above.  However for clarity Bajusz also teaches corresponding features (see snapshot of portion of applicant Remarks below and also Bajusz annotated fig. 2 below).

    PNG
    media_image17.png
    504
    830
    media_image17.png
    Greyscale
[AltContent: textbox (core nacelle)][AltContent: arrow][AltContent: textbox (fan nacelle)][AltContent: arrow][AltContent: rect]

    PNG
    media_image19.png
    527
    672
    media_image19.png
    Greyscale
[AltContent: textbox (outer wall)][AltContent: arrow][AltContent: textbox ( inner wall )][AltContent: arrow]
Applicant argues that the pipes of Bajusz are not parallel. It is noted that the parallel feature is disclosed by Storage in the 35 USC 103 section above regarding claim 1 and specifically stated at Storage col. 4, ll. 25-20. In addition one of ordinary skill would consider the pipes of Bajusz to be a parallel configuration (see annotated fig. 3 below)

    PNG
    media_image21.png
    339
    641
    media_image21.png
    Greyscale
[AltContent: textbox (parallel pipes)][AltContent: arrow][AltContent: arrow]

In addition, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., all the liquid outlets of one network of the inner wall are connected with each other and all the liquid inlets of one network of the inner wall are connected with each other) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For clarification see Storage figs. 3 and 4 below showing two views of manifold 202 and thus pipe openings 232.  Oil in pipes at 232 enters at speed ramp 210 from inlet 240, traverses heat exchanger at 130 in a circumferential direction, and exits at collection ramp 202 that leads to outlet 242.  This is similar configuration regarding speed ramp 46 and collection ramp 50 in applicant fig. 4.

    PNG
    media_image23.png
    625
    992
    media_image23.png
    Greyscale

    PNG
    media_image24.png
    666
    918
    media_image24.png
    Greyscale

Applicant argues Bajusz does not teach details of a network of pipes (Remarks, p. 12).  It is noted that the details applicant alleges Bajusz does not teach are disclosed by Storage in the 35 USC 103 section above regarding claim 1. Bajusz teaches an inner network of pipes connected in series with an outer network of pipes (see annotated fig. 3 below that is the same figure in the 35 USC 103 section above regarding claim 1).

    PNG
    media_image3.png
    336
    634
    media_image3.png
    Greyscale
[AltContent: textbox (pipes of inner wall 162 connected in series with pipes of outer wall 162 )][AltContent: arrow][AltContent: textbox (first inner collector )][AltContent: arrow][AltContent: textbox (second outer collector )][AltContent: arrow]
Applicant argues Manda does not teach details of a network of pipes (Remarks pp. 12-13).  It is noted that the details applicant alleges Manda does not teach are disclosed by Storage in the 35 USC 103 section above. Manda teaches a pipe 28 of an inner wall (at 28) having at a liquid outlet connected in series with a liquid intake of a pipe of the outer wall (at 12) (see fig. 1 below).  In other words Manda teaches cooling an inner wall first and then cooling an outer wall regarding leading edge of wing at (10, 12) in fig. 1 below being an air-liquid (col. 6, l. 41) heat exchanger 10.  Leading edge of wing heat exchange is directly applicable to leading edge of nacelle heat exchange (see Pub. No. US 20050006529 par. 5) because both respective leading edges interface with ambient air flow that is cooler than high temperature fluids from a gas turbine engine.

    PNG
    media_image5.png
    427
    849
    media_image5.png
    Greyscale
[AltContent: textbox (a pipe of an inner wall having liquid outlet connected in series with liquid intake of a pipe of the outer wall)][AltContent: arrow]
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is beneficial to have a liquid outlet connected in series with a liquid intake of a pipe of the outer wall such that the highest temperature oil cools the inner wall of the nacelle that forms the air intake of the engine.  Therefore icing that may form on the inner wall that can damage engine if ingested can be decreased (see Pub. No.: US 2005/0006529 A1 par. 5).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3818696 and 3939904 teach similar structure to applicant fig. 2;
US  20010032477 teaches heat exchanger with corrugations;
US 20130306265 teaches two parallel pipe h/e’s connected together;

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741